Citation Nr: 1709170	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  11-29 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.

2. Entitlement to a rating in excess of 10 percent for hypertension.

3. Entitlement to a rating in excess of 10 percent for chronic left knee strain.

4. Entitlement to a rating in excess of 10 percent for scar status post surgery with osteoarthritis of the right knee.

5. Entitlement to a rating in excess of 10 percent for left foot pes planus with hallux valgus and calcaneal spur.

6. Entitlement to a rating in excess of 10 percent for right foot pes planus with hallux valgus and calcaneal spur.

7. Entitlement to a rating in excess of 10 percent for incomplete paralysis of the sciatic nerve, right lower extremity.

8. Entitlement to a rating in excess of 10 percent for incomplete paralysis of the sciatic nerve, left lower extremity.

9. Entitlement to a rating in excess of 20 percent for cervical spine degenerative joint disease.

10. Entitlement to a rating in excess of 20 percent prior to August 15, 2011, and to a rating in excess of 40 percent beginning August 15, 2011, for chronic low back pain with spondylosis and degenerative disc disease.

11. Entitlement to an initial rating in excess of 10 percent prior to August 15, 2011, and to a rating in excess of 60 percent beginning August 15, 2011, for bowel dysfunction.

12. Entitlement to an initial disability rating in excess of 20 percent for bladder dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's representative


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to March 2002.

This matter comes before the Board of Veterans' Appeals on appeal from February 2006 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In the February 2006 decision, the RO denied the Veteran's claims for increased ratings for his service-connected right knee residuals, left knee disability, hypertension, and bilateral foot disabilities.  In a November 2006 rating decision, issued pursuant to the Veteran's notice of disagreement with the February 2006 decision, the RO re-characterized the Veteran's foot disorders as pes planus with hallux valgus and calcaneal spurs of the right and left feet, assigning 10 percent ratings for each foot.  The RO appears not to have taken further action with regard to the Veteran's notice of disagreement with these claims for increase; however, as higher schedular ratings are available, these claims have remained on appeal since the initial denial of his claims for increase in February 2006.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993). 

In the February 2010 rating decision, the RO denied the Veteran's claims for increase for his service-connected incomplete paralysis of the sciatic nerve, right and left lower extremities, and his cervical and lumbar spine disorders.  The RO also denied the Veteran's claim for SMC on account of the need for regular aid and attendance of another person or housebound status.  

In an October 2011 rating decision issued pursuant to the Veteran's notice of disagreement, the RO granted service connection for bowel and bladder dysfunction as secondary to his service-connected low back disorder.  The RO assigned an initial 20 percent rating for bladder dysfunction and an initial 10 percent rating prior to August 15, 2011, and a 60 percent rating thereafter, for bowel dysfunction.  Also in that decision, the RO also granted the Veteran an increased rating of 40 percent for his low back disorder, effective August 15, 2011.

While the Veteran's November 2011 VA Form 9 serves as a notice of disagreement with respect to the initial ratings assigned for bowel dysfunction and bladder dysfunction, there is no statement of the case or substantive appeal for those issues.  Nevertheless, the Board took jurisdiction of the issues at the December 2013 hearing described below and in the May 2014 remand.  As such, they are still currently on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); see also Archbold v. Brown, 9 Vet. App. 124 (1996)

The Veteran's representative testified before a Veterans Law Judge at a videoconference hearing in December 2013.  A transcript of the hearing has been associated with the claims file.  In an April 2016 letter, the Board notified the Veteran that the Veterans Law Judge who conducted his December 2013 videoconference hearing was unavailable.  The letter advised him of the opportunity to provide testimony at another Board hearing.  As the Veteran did not respond to the letter, the Board will presume that the Veteran does not want another hearing and will proceed with the appeal.

When the case was previously before the Board in May 2014, the issues listed on the title page were remanded for additional development.  In addition, the Board remanded the issue of entitlement to service connection for a bilateral ankle disability.

In a July 2015 rating decision, the RO granted SMC at the housebound rate, and granted service connection for a bilateral ankle disability.  Therefore, the issue of entitlement to service connection for a bilateral ankle disability is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As SMC based on the need for regular aid and attendance of another person is a higher benefit than SMC at the housebound rate, it remains on appeal.

The issues of entitlement to increased ratings for hypertension, left knee strain, scar status post surgery with osteoarthritis of the right knee, left foot pes planus with hallux valgus and calcaneal spur, right foot pes planus with hallux valgus and calcaneal spur, right lower extremity incomplete paralysis of the sciatic nerve, left lower extremity incomplete paralysis of the sciatic nerve, cervical spine degenerative joint disease, chronic low back pain with spondylosis and degenerative disc disease, bowel dysfunction, and bladder dysfunction are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In giving the Veteran the benefit of the doubt, he is in need of care or assistance on a regular basis to help him with preparing meals, bathing and toileting, and to protect him from the hazards of his environment. 


CONCLUSION OF LAW

The criteria for special monthly compensation based on a need for aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.351, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently service connected for bowel dysfunction, rated at 10 percent prior to August 15, 2011, and at 60 percent beginning on that date; chronic low back pain with spondylosis and degenerative disc disease, rated at 20 percent prior to August 15, 2011, and at 40 percent beginning on that date; depression, rated at 30 percent; cervical spine degenerative joint disease, rated at 20 percent; bladder dysfunction, rated at 20 percent; degenerative arthritis of the left hip, rated at 10 percent prior to August 15, 2011, and 20 percent beginning on that date; chronic left knee strain, rated at 10 percent; right knee scar, rated at 10 percent; pes planus with hallux valgus and right calcaneal spur, rated as noncompensable prior to October 15, 2004, and at 10 percent beginning on that date; pes planus with hallux valgus and left calcaneal spur, rated as noncompensable prior to October 15, 2004, and at 10 percent beginning on that date; hypertension, rated as noncompensable prior to October 15, 2004, and at 10 percent beginning on that date; incomplete paralysis of the right sciatic nerve, rated at 10 percent; incomplete paralysis of the left sciatic nerve, rated 10 percent; degenerative arthritis of the right hip, rated at 10 percent prior to August 15, 2011, and 20 percent beginning on August 15, 2011; chronic adduction of the left thigh, rated at 10 percent; left ankle degenerative joint disease, rated as noncompensable; right ankle degenerative joint disease, rated as noncompensable; and erectile dysfunction, rated as noncompensable.  Entitlement to a total rating for compensation purposes based upon individual unemployability was granted, effective April 21, 2005.  SMC based upon housebound status is in effect from August 15, 2011.

The Veteran seeks entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.  Generally, with respect to claims of entitlement to special monthly compensation based on the need for the regular aid and attendance of another person, such claims will be granted when the Veteran, due to a service-connected disability, has the anatomical loss or loss of use of both feet or one hand and one foot; is blind in both eyes; is permanently bedridden; or, is so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).  The Veteran argues that he is so helpless as to be in the need of regular aid and attendance of another person.  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to the following: inability of the veteran to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the veteran to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the veteran remain in bed.  It is not required that all of the disabling conditions listed above be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352 (a). 

The claims file contains several Examination Reports for Consideration of Aid and Attendance.  A November 2009 examination report, which was signed by a VA physician, indicates that due to the Veteran's cervical and lumbar spine disabilities, the Veteran is unable to prepare his own meals, needs assistance bathing and attending to other hygiene needs, and requires assistance with locomotion.  It was noted that the Veteran was able to feed himself, and that he is not legally blind.  He can leave his home daily. 

An April 2013 Examination for Aid and Attendance, signed by the same VA physician who conducted the November 2009 VA examination, indicates that due to his back, neck, bilateral hip, bladder and bowel disabilities, he cannot prepare his own meals, he needs assistance bathing and attending to other hygiene needs, and he is sometimes unable to feed himself.  The physician opined that the Veteran needs care from another person every day.  He also requires medication management.  He can leave the house daily, but requires assistance with locomotion.  

A March 2015 VA Examination for Aid and Attendance reflects that the Veteran required help from an attendant (a friend) in order to report to the examination.  The Veteran is not permanently bedridden.  He uses an orthopedic or prosthetic appliance daily.  The examiner noted that the Veteran is unable to protect himself from hazards and dangers secondary to his difficulty ambulating and his poor balance as a result of his back, sciatic nerve, knee, and ankle disabilities.  He is unable to bathe and toilet without assistance.  It was noted that he can feed, groom, and dress himself.  It was noted that the Veteran has deficits in balance and propulsion.  He uses crutches or a cane due to difficulty with balance.

The Board finds that the evidence satisfactorily demonstrates that without regular aid and attendance of another person, the Veteran's service-connected cervical spine disability, lumbar spine disability, knee disability, bilateral ankle disability, bilateral hip disability, bladder disability, bowel disability, and bilateral lower extremity sciatic nerve disability, cause him to be unable to prepare meals, bathe, toilet, at times feed himself, and perform other hygiene activities by himself.  The evidence of record also shows that the Veteran is also unable to protect himself from the hazards of his environments due to these service-connected disabilities.  

Thus, the Board finds that the evidence supports a finding that the Veteran requires the regular aid and attendance of another person due to his service-connected disabilities.  Accordingly, Board finds that the preponderance of the evidence is for the claim and entitlement to special monthly compensation based on the need for the regular aid and attendance of another person is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims of entitlement to increased ratings for left knee strain, cervical spine degenerative joint disease, and chronic low back pain with spondylosis and degenerative disc disease, VA provided the Veteran with VA examinations in January 2006, January 2010, August 2011, and February 2015.  In the recent case of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the United States Court of Appeals for Veterans Claims held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's VA examinations, the Board has determined that additional VA examinations are warranted in light of Correia.  

In the May 2014 remand, the Board instructed the AOJ to issue a statement of the case on the issue of entitlement to a rating in excess of 10 percent for hypertension pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Board instructed that the issue should be returned to the Board if and only if the Veteran filed a timely substantive appeal.  Unfortunately, the RO failed to issue a statement of the case on this issue.  Instead, the RO included this issue in the July 2015 supplemental statement of the case and returned it back to the Board.  Therefore, the AOJ did not accomplish the objectives set forth in the May 2014 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As such, a remand is required in order for the AOJ to issue a statement of the case on this issue.

The record reflects that the Veteran is in receipt of vocational rehabilitation through VA.  However, a review of the record reflects that the Veteran's vocational rehabilitation file is not in the claims file.  Importantly, the Court of Appeals for Veterans Claims has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect all of the Veteran's claims on appeal. 38 C.F.R. § 3.159 (c) (2016).  Therefore, attempts to identify and obtain the Veteran's vocational rehabilitation records should be made on remand.

Finally, the record reflects that after the July 2015 supplemental statement of the case was issued, VA treatment records dating through October 2016 were added to the record.  These records are not relevant to all claims on appeal, but they are relevant to the lumbar spine disability and bilateral lower extremity sciatic nerve disabilities.  Thus, the most recent supplemental statement of the case was issued prior to the completion of all development action by the AOJ and therefore, the adjudication did not consider the additional VA treatment record evidence.  Therefore, this VA treatment evidence must be considered by the AOJ in the first instance, and a remand is required in order to accomplish that.  38 C.F.R. §§ 19.37 (b), 20.1304(c) (2016).  Any additional VA treatment records from October 2016 to the present should also be obtained on remand.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992)

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2.  Conduct the appropriate development in an attempt to obtain the Veteran's VA Vocational Rehabilitation file and associate it with the claims file.

3.  Schedule the Veteran for a VA joints examination or examinations in order to determine the current level of severity of all impairment resulting from the Veteran's service-connected cervical spine disability, lumbar spine disability, and left knee disability.  

The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

Range of motion testing should be undertaken for the cervical spine, thoracolumbar spine, and both knees.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Issue a statement of the case on the issue of entitlement to a rating in excess of 10 percent for hypertension.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The Veteran should be allowed the requisite period of time for a response.  If, and only if, the Veteran files a substantive appeal, the issue should be returned to the Board for appellate action.

5.  Once the above actions have been completed, the AOJ must re-adjudicate the remaining issues on appeal, including all newly acquired evidence since the July 2015 Supplemental Statement of the Case.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the appellant and his representative, and they should be afforded an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


